Order entered August 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00859-CV

                       NAUTIC MANAGEMENT VI, L.P., Appellant

                                               V.

         CORNERSTONE HEALTHCARE GROUP HOLDINGS, INC., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-04339

                                           ORDER
       The Court has before it the July 30, 2013 unopposed motion of nonresident attorney John

F. Hartmann for admission pro hac vice. The Court GRANTS the motion and DIRECTS the

Clerk of the Court to add John F. Hartmann as attorney for appellant.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE